Citation Nr: 0026037	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-08 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for psuedofolliculitis 
barbae, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from July 1972 
to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision continued a 10 
percent rating for psuedofolliculitis barbae which had been 
in effect since May 1995.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected skin disorder, 
psuedofolliculitis barbae, is currently manifested by some 
small papules on the left posterior neck and active 
inflammatory lesions in the beard area.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
psuedofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including 
§§ 4.7, 4.118 and Diagnostic Codes 7800, 7806, 7814 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that 
service-connected skin disability has increased in severity 
is plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records show a diagnosis of 
pseudofolliculitis in January 1973, and that a "no shaving 
chit" was ordered in February 1973 and July 1973.

A post-service treatment report, dated in July 1995, shows 
that the veteran sought treatment for pseudofolliculitis 
barbae.  The veteran stated that he had been treating the 
skin disorder by not shaving.  The examiner noted that "no 
facial lesions" were apparent.  The physician recommended 
that the veteran use an electric razor to shave, and 
medications were prescribed.  A January 1996 treatment report 
shows that the veteran sought a follow up examination for 
"folliculitis barbae resolved 1 1/2 years ago."  The 
veteran complained of "scaling and redness of scalp and 
beard area."  The examiner noted that the scalp and beard 
did exhibit redness and scaling; however, the report also 
indicates an impression of "no folliculitis."  The 
diagnosis was seborrheic dermatitis.  

In April 1996 a VA general medical examination of the veteran 
was conducted.  The examination report shows that the veteran 
reported a twenty-five year history of folliculitis barbi.  
He stated that he did not shave completely, leaving the hair 
short to avoid irritation. The examiner noted the presence of 
folliculitis barbi and diagnosed chronic folliculitis barbi.

In November 1997 a VA medical record reveals that the veteran 
had a follow up treatment appointment for his skin disorder.  
Examination revealed that the veteran had follicular papules 
in the area under his chin.  Another VA dermatology treatment 
record dated April 1998 reveals that the veteran had 5 to 10 
skin colored follicular papules on his posterior neck.  

In August 1998 the most recent VA examination of the veteran 
was conducted.  Physical examination revealed some small, 1 
to 2 millimeter papules on the left posterior neck and 
several active lesions in his beard area.  The diagnosis was 
"psuedofolliculitis barbi which is mildly active at the 
present time."  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1999).

The service connected psuedofolliculitis barbae is currently 
rated as 10 percent disabling.  Diagnostic code 7814 is used 
to rate tinea barbae; however there are no specific rating 
criteria for this disorder.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7814 (1999).  Rather, the veteran's skin 
disorder must be rated by the criteria for eczema, diagnostic 
code 7806.  A 10 percent rating contemplates a skin disorder 
with "exfoliation, exudation or itching, if involving an 
exposed surface or extensive area."  The next higher rating 
of 30 percent contemplates a skin disorder "with exudation 
or itching constant, extensive lesions, or marked 
disfigurement."  Finally, a 50 percent rating contemplates a 
skin disorder with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant."  The 50 percent rating is the 
highest rating assignable under this diagnostic code.  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7806 (1999).  

Because the veteran's service-connected skin disorder is on 
his face and neck, diagnostic code 7800 also provides some 
guidance.   This diagnostic code is used to rate has 
disfiguring scars of the head, face or neck.  A 
noncompensable (0%) rating contemplates slight disfigurement.  
A 10 percent rating contemplates scars which are "moderate; 
disfiguring.  The next higher rating of 30 percent 
contemplates "severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  Finally, 
a 50 percent rating contemplates "complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement."  38 C.F.R. Part 4, § 
4.118, Diagnostic Code 7800 (1999).  The rating schedule also 
states that when "in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs."  38 C.F.R. Part 4, § 
4.118, Diagnostic Code 7806, Note (1999). 

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  The medical evidence of 
record reveals that the veteran's psuedofolliculitis barbae 
is manifested by some small papules on the left posterior 
neck and active inflammatory lesions in the beard area.  This 
most nearly approximates a disability that has exfoliation, 
exudation or itching or an exposed surface.  The area 
involved is not extensive nor does it result in marked 
deformity.  The evidence does not reveal the presence of 
symptoms which would warrant any rating in excess of 10 
percent.  As such, an increased rating must be denied.  


ORDER

An increased rating for psuedofolliculitis barbae is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
Board of Veterans' Appeals



 
- 6 -


- 1 -


